DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2021.
Applicant’s election without traverse of claims 1-11 in the reply filed on 01/27/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation of “wherein the glass frit comprises 30 to 90 wt. % of at least one of PbO or Bi2O3, 1 to 50 wt. % of B2O3, 0.1 to 30 wt. % of SiO2, and 0.1 to 20 wt. % of Al2O3”. It is unclear whether the weight percentages are with respect to the total wait of the glass frits, 
Regarding claim 9, claim 9 recites the limitation of “wherein the conductive powder is 100 parts by weight and the glass frit is 0.1 to 50 parts by weight”. It is unclear whether Applicant is referring to the total weight of the conductive paste or a different weight. Any interpretation would read on the claimed invention. In addition, if 100 parts by weight of the conductive paste is conductive powder, how is it possible for the conductive paste to have other components such as 0.1 to 50 parts by weight glass frit and organic medium? Metes and bounds of the claimed invention should be clearly and precisely defined to avoid confusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., WO2017/163498 (cited in IDS, for citations refer to the attached English) in view of Kwag et al., U.S. Publication No. 2011/0000531 A1.
	Regarding claim 1, Kobayashi teaches a method for manufacturing a solar cell (Fig.2), the method comprising the steps of:
Preparing a substrate comprising:
A first semiconductor layer (100),
A tunnel oxide layer (104) on the first semiconductor layer (100),
A second semiconductor layer (106) on the tunnel oxide layer (104),
A first insulating layer (107) on the second semiconductor layer (106),
A third semiconductor layer (103) on the first semiconductor layer (100) at the other side of the tunnel oxide layer (104),
Wherein the second semiconductor layer (106) is 5 to 100 nm thick (page 6, para.06) overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Applying a conductive paste on the insulating layer (107) (page 8, para.05 and para.06), wherein the conductive paste comprising a conductive powder and a glass frit; and
Firing the applied conductive paste to form an electrode (abstract).
Kobayashi does not specifically teach that the first insulating layer (107) comprises one or more openings, wherein the conductive paste is applied in the openings of the first insulating layer, the conductive paste comprising a conductive powder, a glass frit, and an organic vehicle, and then firing the applied conductive paste to form an electrode.
However, Kwag et al. teaches a method for manufacturing a solar cell (Fig.6), the method comprising the steps of preparing a substrate comprising a first semiconductor layer (1), a second semiconductor layer (2), a first insulating layer (7) formed on the first semiconductor layer (1), wherein the first insulating layer (7) comprises one or more openings [0066], and applying a conductive paste in the openings of the insulating layer [0045-0046], wherein the conductive paste comprises a conductive powder, a glass frit, and an organic medium, corresponding to the claimed “organic vehicle” (abstract), and firing the applied conductive paste to form an electrode [0047].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the manufacturing method of Kwag for manufacturing the solar cell of Kobayashi, particularly by forming openings in the first insulating layer 107 and applying the conductive paste in the openings of the insulating layer and then firing the paste to form the electrode, because simple substitution of one known method for another to obtain predictable results, in the instant case forming electrodes of solar cells by firing a conductive paste, supports prima facie obviousness determination (MPEP 2143, I, Part B). In addition, Kwag teaches that such manufacturing method results in improving the solar cell efficiency [0006].
Regarding claim 3, modified Kobayashi teaches that the tunnel oxide layer (Kobayashi: 104; Fig.1) is made of silicon oxide or aluminum oxide (Kobayashi: page 5, para.11).
Regarding claim 4, modified Kobayashi teaches that the tunnel oxide layer (104) is 0.5 to 5 nm overlapping with the claimed range (Kobayashi: page 6, para.01). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, modified Kobayashi teaches that the second semiconductor layer (106) is a silicon layer (Kobayashi: page 6, para.06).
Regarding claim 6, modified Kobayashi teaches that the first insulating layer (107) is made of silicon nitride (Si3N4) (Kobayashi: page 7, para.07).
Regarding claim 10, modified Kobayashi teaches that the firing is carried out at a temperature of 800 to 950 °C (Kwag: [0047]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, Kobayashi teaches that the substrate further comprises a second insulating layer (Kobayashi: 108; Fig.2) on the third semiconductor layer (103) (page 8, para.03).
Claims 2, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., WO2017/163498 (cited in IDS, for citations refer to the attached English) in view of Kwag et al., U.S. Publication No. 2011/0000531 A1 as applied to claim 1 above, and further in view of Wang et al., U.S. Publication No. 2006.0231804 A1.
Regarding claims 2, 7-9, modified Kobayashi teaches all the claimed limitations as set forth above, but does not specifically teach that the conductive power comprises a powder of silver (Ag), palladium (Pd), an alloy comprising Ag and Pd or a mixture thereof as required by instant claim 2. Modified Kobayashi does not specifically teach that the glass frit comprises 30 to 90 wt. % of at least one of PbO or Bi2O3, 1 to 50 wt. % of B2O3, 0.1 to 30 wt. % of SiO2, and 0.1 to 20 wt. % of Al2O3 and further 
However, Wang teaches a conductive paste composition to form electrodes for solar cell device, wherein the conductive paste comprises silver (Ag) powders, which accounts for 92 to 99 wt% of the solids in the composition [0031].  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In addition, Wang teaches that the conductive paste comprises a glass frit which accounts for less 4 wt% of paste [0036]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Wang teaches that the glass frit comprises 50-62 wt% of PbO, 7-10 wt% of B2O3, 21-29 wt% of SiO2, 0.1-8 wt% of Al2O3 and 0-4 wt% of ZnO [0034]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the conductive paste composition of Wang for the conductive paste composition of modified Kobayashi, because such composition improves the electrical performance of the solar cell as taught by Wang [0012].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/         Primary Examiner, Art Unit 1726